Citation Nr: 0729237	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected status post arthroscopic surgery of the right knee, 
prior to September 5, 2006.  

2.  Entitlement to an initial compensable rating for service-
connected status post arthroscopic surgery of the left knee, 
prior to September 5, 2006.  

3.  Entitlement to an increased rating for service-connected 
status post arthroscopic surgery of the right knee, currently 
evaluated as 10 percent disabling, beginning September 5, 
2006.

4.  Entitlement to an increased rating for service-connected 
status post arthroscopic surgery of the left knee, currently 
evaluated as 10 percent disabling, beginning September 5, 
2006.

5.  Entitlement to service connection for a chronic low back 
condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2007; a transcript is 
of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that prior to 
September 5, 2006, the veteran's service-connected status 
post arthroscopic surgery of the right knee was characterized 
by an inability to run any significant distance or walk or 
stand for prolonged periods of time, and a limited ability to 
kneel, squat, bend, and lift additional weights beyond his 
own.  

3.  The competent medical evidence shows that prior to 
September 5, 2006, the veteran's service-connected status 
post arthroscopic surgery of the left knee was characterized 
by an inability to run any significant distance or walk or 
stand for prolonged periods of time, and a limited ability to 
kneel, squat, bend, and lift additional weights beyond his 
own.  

4.  The competent medical evidence fails to show that 
beginning September 5, 2006, the veteran's service-connected 
status post arthroscopic surgery of the right knee is 
manifested by flexion limited to no more than 30 degrees or 
extension to no less than 15 degrees, malunion of the tibia 
and fibula, locking or effusion, subluxation, ankylosis, or 
lateral instability.

5.  The competent medical evidence fails to show that 
beginning September 5, 2006, the veteran's service-connected 
status post arthroscopic surgery of the left knee is 
manifested by flexion limited to no more than 30 degrees or 
extension to no less than 15 degrees, malunion of the tibia 
and fibula, locking or effusion, subluxation, ankylosis, or 
lateral instability.

6.  The competent medical evidence does not include a current 
diagnosis of a low back disability.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for 
service-connected status post arthroscopic surgery of the 
right knee, prior to September 5, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5259 
(2006).  

2.  The schedular criteria for a 10 percent rating for 
service-connected status post arthroscopic surgery of the 
left knee, prior to September 5, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5259 
(2006).  

3.  The schedular criteria for a rating in excess of 10 
percent for service-connected status post arthroscopic 
surgery of the right knee, beginning September 5, 2006, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5259 (2006).  

4.  The schedular criteria for a rating in excess of 10 
percent for service-connected status post arthroscopic 
surgery of the left knee, beginning September 5, 2006, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5259 (2006).  

5.  A chronic low back disorder was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in January 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

The RO provided the veteran with additional notice in 
correspondence dated in July 2006.  In this correspondence 
the RO included much of the same information in the previous 
VCAA notice, but also informed the veteran how the disability 
ratings and effective dates are determined for service-
connected disability awards.  The Board finds that in issuing 
this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  At the veteran's videoconference hearing, he 
referred to post-service treatment from a private physician 
for one of the claimed disabilities.  The veteran, however, 
has not provided VA with either records of this treatment or 
an address of this physician.  Without a name and address, VA 
is unable to assist the veteran in obtaining these records.  

The RO also obtained the veteran's personnel file and service 
medical records on the veteran's behalf.  The service medical 
records that the RO obtained include enlistment and re-
enlistment examination reports and a separation examination 
report.  In response to the first VCAA notice, the veteran 
submitted copies of portions of his service medical records, 
which included many chronological records of medical care not 
among the records that the RO obtained.  

It is not clear whether all of the veteran's service medical 
records have been obtained; indeed it is quite possible that 
they are incomplete.  The Board finds, however, that 
proceeding with appellate adjudication despite the possible 
incompleteness of the records would not be prejudicial.  
Among the claims presently before the Board, the service 
medical records are only relevant to the service connection 
claim.  For reasons explained more fully below, this claim is 
being denied because there is no evidence of a current 
disability.  The presence of additional service medical 
records would have no effect on the outcome of this claim. 

VA has also provided with veteran with QTC examinations 
(examinations performed by QTC Medical Services) on 2 
separate occasions.  The Board has reviewed reports of both 
examinations, which have been associated with the claims 
file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

II.  Increased Ratings

Legal Criteria and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The veteran's left and right knee disabilities are each rated 
as 10 percent disabling for the period beginning September 5, 
2006, pursuant to Diagnostic Code 5259.  Prior to that date, 
the veteran's knee disabilities were each evaluated as 
noncompensable.  Under Diagnostic Code 5259, symptoms due to 
the removal of semilunar cartilage of either knee warrant a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2006).  A 10 percent rating is the highest available under 
that code.  

The veteran contends that higher ratings are warranted for 
his service-connected left and right knee disabilities, both 
prior to and beginning September 5, 2006.  At his 
videoconference hearing, the veteran cited constant pain in 
his knees, especially with activity, as the basis for higher 
ratings.  Specifically, the veteran claimed he experienced 
pain with any weight bearing activities, on flexion at any 
degree, and upon standing and squatting.  The veteran also 
cited the 4 surgeries - 2 on each knee - that he received 
during service.  The veteran also reported an inability to 
sit for long periods.  For treatment, the veteran reported 
that he used Motrin, ice therapy, and knee braces.  The 
veteran offered similar contentions in written statements 
submitted throughout the course of his appeal.

The Board will first consider the severity of the veteran's 
service-connected knee disabilities for the period prior to 
September 5, 2006.  The medical evidence pertaining to this 
period includes a QTC examination report, dated in February 
2004.  In this report, Dr. B.T. noted no objective 
abnormalities on examination of the knees except for slight 
swelling.  Specifically, Dr. B.T. noted the absence of heat, 
redness or effusion, limitation of motion, subluxation, 
locking pain, or crepitus of either knee.  Dr. B.T. 
specifically noted that pain, weakness, fatigue, 
incoordination, or lack of endurance did not affect range of 
motion.  

An accompanying radiology report also failed to show any 
objective abnormalities associated with the veteran's knees.  
In the report, Dr. M.K. stated that x-rays of both the left 
and right knees showed no evidence of acute fracture, 
dislocation, or destruction lesion.  Further, Dr. M.K. noted 
that articulating margins were normal and there was no 
evidence of joint effusion.  

Regarding the effect that the veteran's service-connected 
left and right knee disabilities would have on his 
functioning of occupation and daily activity, Dr. B.T. stated 
that the veteran would be unable to run any significant 
distance or walk or stand for prolonged periods of time.  The 
disabilities also limited the veteran's ability to kneel, 
squat, bend, and lift additional weights beyond his own 
according to Dr. B.T.

The Board finds that the criteria for a compensable rating 
have been met for the period prior to September 5, 2006.  
Although Dr. B.T. found no objective abnormalities on 
examination of the knees and specifically noted that pain, 
weakness, fatigue, incoordination, or lack of endurance did 
not affect range of motion, he acknowledged that the knee 
disabilities would limit the veteran's ability to kneel, 
squat, bend, and lift additional weight beyond his own.  Dr. 
B.T.'s acknowledgment of these limitations provides an 
objective basis for finding that the veteran's service-
connected knee disabilities are symptomatic, and thus 
entitled to a compensable rating.  Under these circumstances, 
a 10 percent rating should be granted for the period prior to 
September 5, 2006.

As the veteran's service-connected knee disabilities are 
hereby assigned a 10 percent rating for the entire appeal 
period, the Board will consider whether he is entitled to a 
rating in excess of 10 percent for any period of the appeal.  

In addition to the February 2004 VA examination report, the 
medical evidence includes a QTC examination report, dated in 
September 2006.  In that report, Dr. J.S. noted the following 
as related by the veteran.  Subjective complaints consisted 
of weakness, stiffness, giving away, lack of endurance, and 
locking.  The veteran also reported flare-ups 5 times per 
day, each lasting 2 hours.  The veteran obtained relief from 
rest and medication.  

Dr. J.S. reported the following findings on physical 
examination.  Range of motion of both knees was to 140 
degrees of flexion and to zero degrees of extension.  Joint 
function was additionally limited by pain after repetitive 
use bilaterally.  Pain limited joint function by zero 
degrees.  Joint function was not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination.
 
Dr. J.S. also found anterior and posterior cruciate ligaments 
stability, and medial and lateral collateral ligaments 
stability to be within normal limits for both knees.  X-ray 
findings were within normal limits.

As noted above, the highest rating available under the 
currently assigned Diagnostic Code 5259 is 10 percent.  
Therefore, the Board will consider other codes for 
determining whether the veteran is entitled to a rating in 
excess of 10 percent.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 provides that a 20 
percent rating is to be assigned where flexion is limited to 
30 degrees, and a 10 percent rating for flexion limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Diagnostic Code 5261 provides that a 20 percent rating is to 
be assigned where extension is limited to 15 degrees and a 10 
percent rating is to be assigned where extension is limited 
to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  

The medical evidence does not provide a basis for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  Neither of the VA examination reports 
shows that either flexion or extension was limited to the 
degree necessary for the 20 percent rating.  Of the 2 VA 
examination reports, only the September 2006 noted pain on 
motion.  This pain, however, was reported to limit the 
veteran's ability to squat and kneel and not to limit joint 
function by any measurable degrees.  

Ratings for knee disabilities are also found in Diagnostic 
Codes 5256, 5257, 5258, or 5262.  Diagnostic Code 5256 
provides that where there is ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).  
A 20 percent rating is the only rating available under that 
code.

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
where there is malunion of the tibia and fibula, with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  

Neither of the QTC examinations provides a basis for a rating 
in excess of 10 percent pursuant to Diagnostic Codes 5256, 
5257, 5258, or 5262.  Both QTC examination reports were 
negative for findings of ankylosis, subluxation, instability, 
malunion of the tibia and fibula; or episodes of "locking," 
pain, and effusion.  As these signs are necessary for ratings 
under their respective codes, ratings greater than 10 percent 
are not warranted pursuant to those codes.  

At his hearing, the veteran raised the issue of whether the 
examinations where thorough enough to elicit an accurate 
evaluation of his knees.  The Board has considered the 
veteran's statements regarding the inadequacy of the VA 
examination results; however, the Board does not find a basis 
for a new examination.  Both examiners clearly laid out the 
veteran's pertinent medical history, both reported detailed 
physical examination results, and both provided rationale for 
their conclusions.  Neither report gives the Board any reason 
to believe that either examiner conducted an inadequate 
examination.  

Essentials of Evaluative Ratings

Lastly, the Board finds that there is no evidence of record 
that the veteran's service-connected left and right knee 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran does not raise 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service-connected left and right knee disabilities 
interfere with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C.A § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Analysis

At the veteran's videoconference hearing in July 2007, he 
testified that he began experiencing back pain in service 
sometime around 1984 and that he received treatment on 
numerous occasions for his back pain.  The veteran testified 
that he continued to received treatment for his back pain 
after his discharge and that he currently received treatment 
at Washington Family Medical Center.  The veteran stated that 
his physician had provided no specific diagnosis for his back 
pain.  

The veteran also described the severity of his back pain and 
how it limited his daily functioning.  Specifically, the 
veteran stated that when he experienced flare-ups, which 
occurred every few months, he had to lay on the floor for the 
entire day for relief.  The veteran reported that he took 
Motrin and valium and performed exercises regularly for the 
pain.  The veteran denied ever having surgery on his back, 
but reported using electrical stimulation, heat, and ice 
therapy.

The veteran's service medical records confirmed that he had 
presented with complaints of back pain on numerous occasions.  
These records also confirmed various diagnoses for the 
reported symptoms.  Chronological records of medical care, 
dated in October 1993, April 1994, August 1997, October 1998, 
May 2002, and September 2002, included diagnoses such as 
acute lumbar strain, left musculoskeletal strain, mechanical 
low back pain exacerbations, lumbar spasm, and low back 
strain with spasms.  

The service medical records also showed that the veteran 
continued to report low back symptoms up to the time of his 
discharge.  In a report of medical history prepared at his 
separation examination in June 2003, the veteran indicated 
that he suffered from chronic low back pain for the past 16 
years.  The separation examination report, however, did not 
confirm a diagnosis at that time.  In the report, the 
examiner checked "normal" for clinical evaluation of the 
spine. 

The veteran was provided 2 QTC examinations for the purpose 
of determining whether he currently suffered from a low back 
disability, and if so, whether the low back complaints 
documented in military service were the first manifestations 
of such a disability.  In the first QTC examination report, 
which was dated in February 2004, Dr. B.T. noted that the 
veteran had been diagnosed with chronic low back pain that 
had existed since 1986.  On examination, Dr. B.T. found no 
radiation of pain on movement, muscle spasm, or tenderness.  
Dr. B.T. also found range of motion to be normal and straight 
leg raising to be negative bilaterally.  Dr. B.T. also noted 
that x-rays of the thoracolumbar spine were negative for 
evidence of fracture, dislocation, or destruction lesion, and 
that the paraspinal soft tissues were unremarkable.  Dr. B.T. 
concluded that there was no pathology to render a diagnosis.  

In the second VA examination report, which was dated in 
September 2006, Dr. J.S. also concluded that there was no 
pathology to render a diagnosis for the claimed chronic low 
back condition.  Specifically, Dr. J.S. noted the absence of 
pain on movement, muscle spasm, tenderness, and ankylosis.  
Dr. J.S. also detected no signs of intervertebral disc 
syndrome or neurological abnormalities.  Finally, Dr. J.S. 
noted that x-ray findings were within normal limits.  

According to his report, Dr. J.S. rendered his opinion based 
on a review of service medical records dated from January 
1985 through September 2002, the previous QTC examination 
report, the veteran's subjective complaints, and his own 
examination.  

The Board must deny service connection because there is no 
competent medical evidence of a current disability.  Both QTC 
examiners included findings obtained from clinical evaluation 
and diagnostic testing.  It appears from both reports that 
each examiner conducted a thorough examination prior to 
arriving at their respective conclusions.  Moreover, the 
veteran's private physician reportedly has not diagnosed the 
veteran with a low back disability.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of the low 
back has been clinically shown, there is no basis upon which 
compensation may be based.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

1.  An initial 10 percent rating for service-connected status 
post arthroscopic surgery of the right knee, prior to 
September 5, 2006, is granted.  

2.  An initial 10 percent rating for service-connected status 
post arthroscopic surgery of the left knee, prior to 
September 5, 2006, is granted.  

3.  A rating in excess of 10 percent for service-connected 
status post arthroscopic surgery of the right knee, beginning 
September 5, 2006, is denied.

4.  A rating in excess of 10 percent for service-connected 
status post arthroscopic surgery of the left knee, beginning 
September 5, 2006, is denied.

5.  Service connection for a low back disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


